BOUTALL, Judge.
Applicant was charged in First Parish Court for the Parish of Jefferson with the crime of operating a motor vehicle while under the influence of an intoxicant, LRS 14:98.
Prior to trial applicant filed a motion demanding a jury trial which was denied by the trial judge. Applicant has applied to us for supervisory writs to annul the judge’s denial of jury trial and to order a jury trial held.
We have discussed this issue of entitlement to jury trial at length in State of Louisiana v. Vieto, — So.2d - (La.1984). For the reasons therein expressed we conclude the ruling complained of is correct.
Writs refused.